CORRECTED NOTICE OF ALLOWABILITY
	This corrected notice of allowability is sent to address the amendment below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 24, “vertical axis.” is amended to read --vertical axis,--

REASONS FOR ALLOWANCE
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach an exercise equipment assembly with all of the structural and functional limitations, further in light of the function of the cylindrically-shaped body.


Tsai teaches an exercise equipment assembly, comprising: a stationary base including: a front elongated support structure (front leg 12); a back elongated support structure (rear legs 14); and a support body (base frame 10) coupled between the front and back elongated support structures (Fig. 2); an elongated handle (handle assembly 40) coupled to the support body and extending vertically away from the support body, the elongated handle including a first pivot assembly (front swinging assembly 20) coupled to the support body, the first pivot assembly to allow the elongated handle to pivot about its vertical axis (Fig 2; Col. 6, lines 8-11); and a knee supporting structure (pedal assembly 50) coupled to the support body, the knee support structure including: a second pivot assembly (rear swinging assembly 30) coupled to the support body; a first knee supporting structure (right pedal 54) coupled to the second pivot assembly, the first knee supporting structure extending horizontally away from the second pivot assembly in a direction opposite from the elongated handle (Fig. 2); and a second knee supporting structure (left pedal 54) coupled to the second pivot assembly, the second knee supporting structure extending horizontally away from the second pivot assembly in a direction opposite from the elongated handle (Fig. 2), wherein the second pivot assembly is configured to allow the first and second knee supporting structures to pivot about its vertical axis (Col. 6, lines 8-11).
Tsai fails to teach wherein each of the first and second knee supporting structures includes a cylindrically-shaped body disposed adjacent to the second pivot assembly, the cylindrically-shaped body including a cavity for receiving a removable pin, and wherein when the removable pins are inserted into the cavities, the entire first and second knee supporting structures pivot in unison and when the removable pins are removed from the cavities, the first and second knee supporting structures pivot towards and away from each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784